Citation Nr: 0948116	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 23, 2000, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran had no communication of any type with VA prior to 
an original claim for service connection for PTSD, which was 
received by VA on August 23, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 23, 2000, 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.153, 3.157, 
3.400 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.



Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  A specific 
claim in the form prescribed by the Secretary is necessary 
for disability benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably, and they are 
defined broadly to include a "formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2009).

The Veteran was discharged from the service in August 1971.  
He filed a claim for service connection for PTSD which is 
date stamped August 23, 2000.  Between 1971 and 2000, the 
Veteran filed no claims whatsoever with VA.  Evidence 
associated with the claims folder includes service treatment 
records, private treatment records, VA treatment records, and 
VA examination reports.  These were reviewed to determine 
whether a claim, formal or informal, existed before August 
23, 2000 (the date of the Veteran's application).  The Board 
notes that "the mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
Veteran to seek service connection for a condition."  
Brannon v. West,12 Vet. App. 32, 35 (1998).  The Court has 
emphasized this point:  "The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection . . . but 
on the date that the application upon which service 
connection was actually awarded was filed with VA."  The 
claim for PTSD was date-stamped as received at the RO on 
August 23, 2000, well after one year from the Veteran's 
discharge.  The claims file does not include any 
communication of record dated prior to that date whatsoever, 
let alone one that may reasonably be construed as an informal 
claim for this benefit.  38 C.F.R. § 3.155(a).

The Veteran has contended that he is entitled to an earlier 
effective date based on the effective date granted for Social 
Security Administration (SSA) benefits.  The law requiring VA 
to consider an application for SSA benefits as one for VA 
benefits is restricted to claims for death benefits, not 
claims for disability compensation, such as the one herein.  
38 C.F.R. § 3.153.  Furthermore, even if that law were to be 
applicable, it only permits an effective date of the date of 
an SSA application, not the effective date assigned by SSA 
for their compensation purposes.  In this case, the date of 
the Veteran's SSA application was December 6, 2000, which is 
after the currently assigned effective date.

Accordingly, the earliest date that may be assigned for PTSD 
is the date the Veteran filed his claim with VA, August 23, 
2000.  38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 38 C.F.R. §§ 
3.151(a), 3.400(b)(2) (2009).  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  Because the law, and not the facts, is 
dispositive of the issue, the Veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009). 


ORDER

An effective date prior to August 23, 2000, for the grant of 
PTSD is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


